11th Court of Appeals
Eastland, Texas
Opinion
 
Rae Anna Deininger
            Appellant
Vs.                  No. 11-04-00224-CR – Appeal from Eastland County
State of Texas
            Appellee
 
            Rae Anna Deininger has filed in this court a motion to dismiss her appeal.  The motion is
signed by both appellant and her attorney.  TEX.R.APP.P. 42.2(a).  The motion is granted.
            The appeal is dismissed.
 
                                                                                                PER CURIAM
 
October 21, 2004
Do not publish.  See TEX.R.APP.P. 47.2(b).
Panel consists of:  Arnot, C.J., and
Wright, J., and McCall, J.